443 F.2d 414
UNITED STATES of America, Plaintiff-Appellee,v.Ethel P. TOBUREN, Defendant-Appellant.
No. 24822.
United States Court of Appeals, Ninth Circuit.
June 3, 1971, Rehearing Denied July 14, 1971.

Kirkpatrick W. Dilling, Chicago, Ill., for defendant-appellant.
Robert F. Fukuda, U.S. Atty., Joseph M. Gedan, Asst. U.S. Atty., Honolulu, Hawaii, for plaintiff-appellee.
Before BROWNING, CARTER, and TRASK, Circuit Judges.
PER CURIAM:


1
Toburen appeals from an order of the district court revoking her probation.  There is ample evidence to justify the district court's conclusion that, while on probation, Toburen had engaged in a confidence game larger than that which resulted in her conviction.  Her brief consists almost exclusively of challenges to the veracity of the witnesses against her.  The credibility of the witnesses was for the district court to determine.  Our review of the entire record discloses no abuse of discretion.


2
Affirmed.